Citation Nr: 1454770	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-04 999	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment of non-service-connected pension benefits in the currently calculated amount of $22,926.59.

(The issues of entitlement a reopening of the claim for service connection for an acquired psychiatric disorder and entitlement to service connection for posttraumatic stress disorder (PTSD) are addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1990 to July 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Cleveland, Ohio RO otherwise has jurisdiction of the claims file.

The August 2013 COWC decision considered the question of waiver of recovery of an overpayment of nonservice-connected pension benefits in the principal amount of $22,926.59, and denied a waiver of that overpayment based on a finding that the appellant was at fault for failing to inform VA of his income from wages.  The COWC also concluded that the appellant had not acted in bad faith, that a failure to seek restitution would result in unjust enrichment to the appellant and that there was no financial hardship that would preclude repayment of the debt.

In August 2014, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript from that videoconference hearing is in the evidence of record.

In addition to the paper claims files, there is an electronic file and an Income Verification Match (IVM) folder associated with the claim.  The Board has reviewed all these records. 

(The issues of entitlement a reopening of the claim for service connection for an acquired psychiatric disorder and entitlement to service connection for posttraumatic stress disorder (PTSD) are addressed in a separate decision.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

As reflected by a letter dated in February 2006, the appellant was granted non-service-connected pension benefits and those benefits were payable from June 1, 2005.  It also appears from the evidence of record that payments were made through May 2013, that they were retroactively terminated as of February 1, 2009, and that they were subsequently reinstated as of an unknown date.  

An overpayment of $22,926.59 was initially created by a May 30, 2013 letter from the Pension Management Center (PMC) at the Milwaukee RO that retroactively terminated the appellant's pension benefits, effective from February 1, 2009, following receipt of information that revealed the appellant had earned some wages in 2008 and 2009.  The electronic file includes a copy of the demand letter for $22,926.59 dated June 14, 2013.

Review of the record reveals argument by the appellant that attacked the validity of the amount of the money being withheld from his pension benefits - the appellant contends that he only worked for several months total during 2008 and 2009, and that the overpayment for the years from 2010 to 2013 should be reduced or eliminated.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board finds that appellant intended to challenge the calculation of his indebtedness.  

In light of the foregoing, the RO must address the issue of the amount of the debt in concert with the waiver claim on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two issues are inextricably intertwined because adjudication of the issue of the validity of the debt may affect the merits and outcome of an adjudication of the waiver issue.  This is because a grant or denial of a waiver presupposes the propriety of the creation of the indebtedness in the first instance.  See Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is intertwined only if the RO would have to reexamine the merits of any denied claim which is pending on appeal before the Board); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, on remand the appellant must be provided a complete accounting of the indebtedness which details the exact amount of the overpayment and how this amount was calculated.  The accounting must also reflect the proper restart date for pension benefits and how much of the overpayment amount has been recouped from the Veteran's pension.  In addition, the accounting must reflect consideration of the Board's grant of service connection for PTSD in the separate decision issued the same date as this remand.  Once the RO has adjudicated the issue of the validity of the amount of the debt, the COWC may readjudicate the appellant's waiver claim as to any debt that is found by the RO to validly exist.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the Milwaukee RO, the PMC and the COWC.

3.  Thereafter, provide the Veteran an audit of his account in writing, which clearly shows the date of the start of pension benefit payments, the amount of the pension benefit, the date of the reduction or cessation of the pension benefit, the reason for the reduction or cessation, the restart date of benefits and the amount of the overpayment recouped from pension benefits.  The audit must also show the date of the start of PTSD disability benefit payments and the amount of the disability benefit.  The audit and accompanying letter must clearly explain to the Veteran the creation of the amount of any debt or overpayment that was assessed against him.

Set forth in the record a chart reflecting for the entire period beginning June 1, 2005, and ending when pension benefits were terminated on February 1, 2009:

      a. Month-by-month amounts of pension benefits actually paid to the Veteran as shown by a paid and due audit; and
      b. Month-by-month amounts of the Veteran's total income from all sources; and
      c. Month-by-month amounts of the Veteran's total deductible expenses; and
      d.  Month-by-month amounts of the Veteran's pension benefits that were recouped as payment of the debt.

4.  A copy of the audit and a copy of the chart must be placed in the claims file.  The Veteran must be provided an appropriate opportunity to respond.

5.  Following completion of the above-referenced development, determine whether the Veteran's debt was properly created and, if so, whether the amount of such debt was correctly calculated.  Address the issue of administrative error, to include an explanation as to why the pension payment was not restored as of January 1, 2010.  Set forth in detail the bases for the calculation of the amount of the debt.  

6.  Inform the Veteran of:

      a. The determination as to the creation and calculation of any indebtedness; and
      b. His appellate rights as they pertain to such determination.

If he files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the Veteran and his representative, if any, must be afforded the appropriate amount of time to perfect his appeal to the Board by filing a substantive appeal.  

7.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

8.  If the decision of the COWC remains adverse to the Veteran, then he and his representative, if any, must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

